Case: 14-60809      Document: 00513499989         Page: 1    Date Filed: 05/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-60809                                 FILED
                                  Summary Calendar                           May 10, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RUBEN CASTANEDA, also known as Big Brother, also known as June Bug,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:10-CR-160


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ruben Castaneda has moved for
leave to withdraw and has filed a supplemental brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011).       Castaneda has filed a response and a supplemental
response. The record is not sufficiently developed to allow us to make a fair
evaluation of Castaneda’s claims of ineffective assistance of counsel; we


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60809    Document: 00513499989     Page: 2   Date Filed: 05/10/2016


                                 No. 14-60809

therefore decline to consider the claims without prejudice to collateral review.
See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s supplemental brief and the relevant portions
of the record reflected therein, as well as Castaneda’s responses. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
Castaneda’s motion for appointment of counsel is DENIED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2